Citation Nr: 0901873	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-14 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disability due to head trauma, and, if so, 
whether service connection is warranted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
headaches due to head trauma, and, if so, whether service 
connection is warranted.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
disability manifested by visual loss due to head trauma, and, 
if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefits sought on 
appeal.  

Although the veteran did not indicate whether he desired a 
hearing on his May 2005 substantive appeal, the Board has 
received two items of correspondence from the veteran and his 
representative after the substantive appeal dated in May 2005 
and December 2008, neither of which requested a hearing.  
Further, in a May 2005 letter, the veteran was informed that 
he had 90 days from the date of the letter to request a 
hearing, which he did not do.  As such, the Board concludes 
that the veteran does not want a hearing before the Board.  

The issues of entitlement to service connection for a 
psychiatric disability and headaches are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In March 1998, the RO denied claims for service 
connection for PTSD, headaches, and visual loss.  The veteran 
was notified of that decision, but did not initiate an 
appeal.

2.  Some of the evidence received since 1998 when considered 
by itself or in connection with evidence previously 
assembled, relates to an unestablished fact necessary to 
substantiate the claim for a psychiatric disability, and 
raises a reasonable possibility of substantiating the claim 
for service connection for a psychiatric disability. 

3.  Some of the evidence received since 1998 when considered 
by itself or in connection with evidence previously 
assembled, relates to an unestablished fact necessary to 
substantiate the claim for headaches, and raises a reasonable 
possibility of substantiating the claim for service 
connection for headaches. 

4.  The evidence received since the March 1998 RO decision, 
by itself or in conjunction with previously considered 
evidence, does not relate to an unsubstantiated fact 
necessary to substantiate the claim for service connection 
for a disability manifested by visual loss.


CONCLUSIONS OF LAW

1.  The March 1998 RO rating decision that denied service 
connection for PTSD, visual loss, and headaches is final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302 (2008).

2.  New and material evidence has been received pertaining to 
the claim for service connection for a psychiatric 
disability, and that claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  New and material evidence has been received pertaining to 
the claim for service connection for headaches, and that 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

4.  Evidence received after the March 1998 RO decision is not 
new and material pertaining to the claim for service 
connection for a disability manifested by visual loss, and 
that claim is not reopened.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107, 5108 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his/her 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  To provide 
adequate notice with regard to a claim to reopen, VA must 
look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

That was done here in the January 2004 letter in connection 
with the claim for visual loss.  Specifically, in the letter, 
the RO provided the veteran with a definition of new and 
material evidence as well as a description of the evidence 
necessary to establish service connection.  The letter also 
satisfied Kent in that it notified the veteran that he needed 
to submit medical evidence of a current disability and a 
connection between service and a current visual problem, the 
elements missing in the prior denial.  Further, in a February 
2004 statement, the veteran indicated that he was aware that 
it was VA's duty to obtain any relevant VA treatment records.  
In this case, the fact that the notice did not address either 
the relevant rating criteria or effective date provisions, 
was harmless error because service connection is being 
denied, and therefore no rating or effective date is being 
assigned.  Therefore, the Board finds that VA has fulfilled 
its duty to notify under the VCAA.

VA has also satisfied its duty to assist the veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim for visual loss.  The Board notes 
that the veteran underwent a January 2002 VA examination in 
connection with his eye claim.  In any event, VA is not 
required to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  
38 U.S.C.A. § 5103A(f).  As will be discussed below, new and 
material evidence has not been submitted sufficient to reopen 
this claim.  Therefore, as VA had no duty to provide the 
veteran with an examination in connection with this claim, 
the failure to provide an opinion is harmless error.  VA has 
also assisted the veteran and his representative throughout 
the course of this appeal by providing them with a SOC, which 
informed them of the laws and regulations relevant to his 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.

In this case, the RO also had a duty to notify the veteran 
what information or evidence was needed in order reopen a 
claim for service connection for a psychiatric disability and 
headaches.  VCAA specifically provided that nothing in 
amended section 5103A, pertaining to the duty to assist 
claimants, shall be construed to require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  
In the decision below, the Board has reopened the veteran's 
claims for service connection for a psychiatric disability 
and headaches, and therefore, regardless of whether the 
requirements of the VCAA have been met with regard to these 
issues, no harm or prejudice to the veteran has resulted.  
Therefore, the Board concludes that the provisions of the 
VCAA and the current laws and regulations have been complied 
with, and a defect, if any, in providing notice and 
assistance to the veteran was at worst harmless error in that 
it did not affect the essential fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

New and material evidence

1.  Psychiatric disability 

A March 1998 RO decision denied service connection for post 
traumatic stress disorder (PTSD), visual loss due to head 
trauma, and headaches/migraines.  Beginning with the claim 
for a psychiatric disability, although PTSD was the only 
psychiatric disability listed in the denial, the RO also 
discussed the diagnoses of major depression and polysubstance 
abuse in the body of the decision.  In his September 2003 
claim, the veteran is essentially seeking the same benefit as 
he did in his original claim in 1997; entitlement to service 
connection for a psychiatric disability as secondary to head 
trauma in service.  As such, the Board has recharacterized 
the issue on appeal as whether new and material evidence has 
been submitted to reopen a claim for entitlement to service 
connection for a psychiatric disability due to head trauma.  
See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (holding 
that the "factual basis" of a claim for service connection is 
the veteran's disease or injury, rather than the symptoms of 
that disease or injury). 

Because the veteran did not appeal that decision, it is final 
and not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The veteran, 
however, now seeks to reopen his claim.  As noted, despite 
the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final March 1998 rating decision.  After reviewing 
the record, the Board finds that the additional evidence 
received since the final March 1998 rating decision is new 
and material within the meaning of 38 C.F.R. § 3.156(a) with 
regard to the claim for a psychiatric disability.  

The evidence associated with the veteran's claims file 
subsequent to the March 1998 decision includes, but is not 
limited to, VA treatment records, November 2003 VA 
examination for mental disorders, and a June 2005 private 
opinion from Drs. G.V.K. and J.A.M.  Essentially, the 
veteran's claim was previously denied because a psychiatric 
disability was not found to be related to the veteran's 
service.  In particular, the veteran has now provided a June 
2005 private medical opinion relating a diagnosis of mood 
disorder due to a brain injury the veteran sustained during 
service.  Obviously, this evidence is new in that it was not 
previously of record.  Moreover, this evidence relates to an 
unestablished fact necessary to substantiate his claim.  
Further, as its credibility is presumed, the private medical 
opinion raises a reasonable possibility of substantiating the 
claim.  Justus, 3 Vet. App. at 513.  For these reasons, the 
Board finds that the additional evidence received since March 
1998 warrants a reopening of the veteran's claim of service 
connection for a psychiatric disability, as it is new and 
material evidence within the meaning of 38 C.F.R. § 3.156(a).

In conclusion, new and material evidence having been 
received, the claim of entitlement to service connection for 
a psychiatric disability due to head trauma, is reopened.



2.  Headaches

As noted above, a March 1998 rating decision denied service 
connection for headaches because there was no medical link 
between the current migraines and in-service head trauma.  
Because the veteran did not appeal that decision, it is final 
and not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The veteran, 
however, now seeks to reopen his claim.  As noted, despite 
the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final March 1998 rating decision.  After reviewing 
the record, the Board finds that the additional evidence 
received since the final March 1998 rating decision is new 
and material within the meaning of 38 C.F.R. § 3.156(a) with 
regard to the claim for headaches.  

The evidence associated with the veteran's claims file 
subsequent to the March 1998 decision includes, but is not 
limited to, VA treatment records and December 2008 private 
opinion from Dr. A.M.G, wherein she concluded that it was at 
least as likely as not that the headache syndrome was related 
to a head injury/traumatic brain injury during service.  As 
noted, the veteran's claim was previously denied because 
there was no medical link between service and the veteran's 
headaches.  In particular, the veteran has now provided a 
private medical opinion relating the headaches to an in-
service head injury.  Obviously, this evidence is new in that 
it was not previously of record.  Moreover, this evidence 
relates to an unestablished fact necessary to substantiate 
his claim.  Further, as its credibility is presumed, the 
private medical opinion raises a reasonable possibility of 
substantiating the claim.  Justus, 3 Vet. App. at 513.  For 
these reasons, the Board finds that the additional evidence 
received since March 1998 warrants a reopening of the 
veteran's claim of service connection for headaches, as it is 
new and material evidence within the meaning of 38 C.F.R. § 
3.156(a).

In conclusion, new and material evidence having been 
received, the claim of entitlement to service connection for 
headaches due to head trauma, is reopened.

3.  Disability manifested by visual loss

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are congenital or 
developmental defects and not disease or injury within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9.  In the absence of superimposed disease or injury, 
service connection may not be allowed for refractive error of 
the eyes, including myopia, presbyopia, and astigmatism, even 
if visual acuity decreased in service, as this is not a 
disease or injury within the meaning of applicable 
legislation relating to service connection.  38 C.F.R. 
§§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit 
service connection for refractory errors of the eyes unless 
such defect was subjected to a superimposed disease or injury 
which created additional disability.  See VAOPGCPREC 82-90 
(July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 
1990) (service connection may not be granted for defects of 
congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.  

As noted above, a March 1998 RO decision denied service for 
visual loss because a disability was not diagnosed.  Because 
the veteran did not appeal that decision, it is final and not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.  The veteran, however, now 
seeks to reopen his claim.  As noted, despite the finality of 
a prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
furnished with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final March 1998 rating decision.  After reviewing 
the record, the Board finds that the additional evidence 
received since the final March 1998 rating decision although 
new, is not material within the meaning of 38 C.F.R. § 
3.156(a).  

The evidence associated with the veteran's claims file 
subsequent to the March 1998 decision includes, but is not 
limited to, VA treatment records and January 2002 VA 
examinations for eyes and neurological disorders.  As noted, 
the veteran's claim was previously denied because there was 
no evidence that a current visual loss disability existed.  A 
January 2002 VA examination reflected that the veteran now 
has a diagnosis of myopia with astigmatism.  However, myopia 
and astigmatism are congenital or developmental defects and, 
without evidence of a superimposed disease or injury during 
service, the veteran is not entitled to service connection 
based on in-service incurrence or aggravation.  See 38 C.F.R. 
§§ 3.303(c), 4.9; VAOPGCPREC 82-90.  In this regard, there is 
no indication that there was any superimposed injury or 
disease to the veteran's eyes during service.  In fact, there 
is no indication that any visual loss is related to head 
trauma in-service.  As noted, the evidence must show that the 
veteran has the disability for which benefits are being 
claimed.  Degmetich, 104 F. 3d at1332.  Although the veteran 
may sincerely believe that he has visual impairment due to a 
head injury in-service, he, as a layperson, is not qualified 
to render a medical opinion as to etiology or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 294 (1992).  
Consequently, the Board finds that his statements and 
arguments are not new and material.  

Thus, the Board concludes that no evidence has been received 
since the March 1998 RO decision, which relates, either by 
itself or when considered with previous evidence of record, 
to an unestablished fact necessary to substantiate the claim; 
which is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  Specifically, there is still no competent medical 
evidence that indicates that the veteran currently has a 
visual loss disability that is etiologically related to his 
military service.  Accordingly, the Board finds that new and 
material evidence has not been presented to reopen the 
veteran's previously denied claim for service connection for 
a disability manifested by visual loss.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a psychiatric 
disability due to head trauma is reopened.

New and material evidence having been received, the claim of 
entitlement to service connection for headaches due to head 
trauma is reopened.

New and material evidence having not been submitted, 
entitlement to service connection for a disability manifested 
by visual loss due to head trauma is denied.




REMAND

Reasons for Remand:  To afford the veteran VA examinations 
and to obtain VA treatment records

1.  Psychiatric disability

The veteran contends that he has a psychiatric disability as 
a result of head trauma he suffered during service.  An 
October 1976 service treatment record reflected that the 
veteran fell from the flight deck onto the starboard catwalk, 
striking the left occipital region of his head.  The veteran 
was unconscious ten to fifteen minutes and upon arrival to 
the emergency room was disoriented as to time and place.  
Physical examination revealed pupils equal and reactive.  
However the right pupil seemed to fluxuate constantly and 
both ears had questionable drainage with cerumen in both 
ears.  The fundi was within normal limits but there was a one 
inch laceration on the left orbit area.  The impression was 
rule out concussion.  Following further examination, the 
veteran had a normal neurological examination and fundi.  The 
impression was concussion.  There were no additional service 
treatment records pertaining to this claim.  

Additionally, the Board notes that the veteran received a 
series of nonjudical punishments both before and after the 
October 1976 fall.  In his regard, the veteran received 
nonjudical punishments in January and June 1976 and also in 
February, March, May, July, and August 1977.  

The Board notes that there are opinions in favor and against 
this claim.  In this regard, a December 1997 VA 
neuropsychological report determined that the veteran was of 
average intellectual functioning, which appeared to reflect 
his premorbid impairment.  The impairment was likely to be 
chronic, reflecting an old head injury, and was fairly 
consistently reflecting greater left cerebral hemisphere 
impairment.  The defects were consistent with the documented 
head injury in the military, which appeared to be fairly mild 
in nature.  In addition to the subtle motor, sensory, and 
language deficits associated with the injury, the veteran 
appeared to have slightly greater executive function 
deficits, consistent with frontal lobe injury.  His conduct 
problems could not be entirely attributed to his head injury 
as there was ample evidence of conduct problems pre-military 
as well as in the military prior to the head injury.  
However, the mild brain injury might, to a mild extent, 
exacerbate these pre-existing tendencies.  More importantly, 
the veteran appeared to have a history of significant 
emotional and physical abuse from an early age, which 
appeared to have contributed to his underlying negativistic 
style, alcohol and drug abuse, and he had not learned the 
necessary skills to handle disappointments or other 
interpersonal conflicts in a modulated or productive way.  
The diagnoses were polysubstance abuse and personality 
disorder NOS with antisocial and borderline features.

A November 2003 VA examination opined that it was more likely 
that the veteran's depression was secondary to his severe 
abuse in childhood and neglect.  The role of his alleged head 
injury in the service in producing depression seemed unclear 
and since he had no history of a sufficient severe cognitive 
disability to preclude his employment and had been stated on 
the basis of adequate testing to be employable.  Most 
recently in June 2005, a private opinion from Drs. G.V.K. and 
J.A.M. reflected that the veteran had a mood disorder due to 
his general medical condition of headaches and head injury.  
They opined that the veteran's psychiatric condition was 
directly related to the brain injury that the veteran 
suffered while on active duty.

However, the Board notes that the November 2003 and June 2005 
opinions are inadequate upon which to base a decision.  
Regarding the November 2003 VA examination, the examiner did 
not support his opinion with a detailed rationale.  The value 
of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  
Turning to the June 2005 private opinion, the doctors 
concluded that the veteran had no behavioral or emotional 
problems prior to his injury and described his military 
service as excellent prior to the head injury, and stated 
that afterwards he developed problems with chemical 
dependency, difficulties with authority figures, and a number 
of legal concerns.  However, the Board notes that these 
findings are contradicted by the other evidence of record, 
including the nonjudical punishments before and after the 
head injury as well as the veteran's own admissions during 
his December 1997 VA neuropsychological examination that he 
got into a lot of trouble as a child including running away 
from home, setting fire to a field, and breaking a window in 
class.  He also indicated that he was emotionally, 
physically, and sexually abused by his parents.  As the June 
2005 opinion appears to be based in part on an inaccurate 
factual background, the Board finds it inadequate upon which 
to base an opinion.  Black v. Brown, 5 Vet. App. 177 (1993); 
Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 
Vet. App. 458, 460- 61 (1993).  As such, a remand for another 
VA examination is necessary.

Further, the Board notes that the veteran has identified VA 
treatment records that have not been associated with the 
claims file which may also affect the outcome of this claim.  
In a July 1997 statement, the veteran indicated that he had 
received treatment at the VA facility in Togus from 1978 to 
1986.  In November 2001, he stated that he received treatment 
at the VA facility in St. Cloud in the 1980s and from June to 
July 2000.  Additionally, in an August 2003 decision, the 
veteran indicated that he received treatment for depression 
and other problems at the VA in Minneapolis in August or 
September 2001, in St. Cloud between 1988 and 1994 and July 
or August 2000, and in Togus in June 1997 and from December 
1998 to January 1999.  VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
As efforts have not been undertaken to associate these 
records with the claims file, a remand is necessary.  

2.  Headaches

In a December 2008 private opinion, the examiner concluded 
that based on the veteran's reports of having an onset of 
headaches in 1977, it was at least as likely as not that his 
headache syndrome was related to the head injury/traumatic 
brain injury he suffered during service.  The veteran's 
service treatment records are absent for complaints, 
treatment, or diagnoses of headaches.  Further, the post-
service medical evidence of record appears to be absent for a 
finding of headaches until a March 1998 VA neurological 
disorder examination diagnosed migraine cephalagia.  
However, as noted above, the veteran indicated in July 1997 
after filing his original claim for headaches that he was 
treated at the VA Togus from 1978 to 1986.  Because there is 
evidence that there might be outstanding VA treatment records 
that could potentially have an outcome on this claim, the 
Board finds that a remand is necessary to obtain any 
pertinent records.  

Moreover, as pointed out most recently in the December 2008 
brief, the veteran's representative indicated that the 
veteran had not worked since 1998.  On remand, the RO should 
ascertain if the veteran is in receipt of Social Security 
Administration (SSA) records for either his claimed 
psychiatric or headache disability and associate any such 
records with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any VA 
treatment records identified by the 
veteran and not already associated with 
the claims file.  In particular, records 
from the VA facility in Togus from 1978 to 
1986, June 1997, and December 1998 to 
January 1999; in St. Cloud from 1988 to 
1994 and from June to August 2000; and in 
Minneapolis from August or September 2001 
should be requested and associated with 
the claims file.

2.  The AMC/RO should ascertain whether 
the veteran is in receipt of SSA 
disability for his claimed psychiatric 
disability or headaches and if so, 
associate any records with the claims 
file.  

3.  After the aforementioned development 
has been completed, the veteran should be 
afforded a VA examination to determine the 
nature and etiology of any 
headaches/migraines that may be present.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the service 
treatment records, VA records, and private 
medical records, to include the December 
2008 private opinion.  If 
migraines/headaches are found, the 
examiner should comment as to the 
likelihood (likely, unlikely, at least as 
likely as not) that any 
headaches/migraines are causally or 
etiologically related to service (August 
1974 to August 1977) or are otherwise 
related to a disease or injury incurred in 
military service.  The Board is 
particularly interested in whether the 
apparent concussion the veteran suffered 
in October 1976 is causally or 
etiologically related to any current 
headaches/migraines.  

4.  After the aforementioned development 
has been completed, the veteran should be 
afforded a VA examination to determine the 
nature and etiology of any psychiatric 
disabilities, to include as mood disorder, 
that may be present.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the service 
treatment records, VA records, and private 
medical records.  If a psychiatric 
disability is found, the examiner should 
comment as to the likelihood (likely, 
unlikely, at least as likely as not) that 
any psychiatric disability is causally or 
etiologically related to service (August 
1974 to August 1977) or is otherwise 
related to a disease or injury incurred in 
military service.  The Board is 
particularly interested in whether the 
apparent concussion the veteran suffered 
in October 1976 is causally or 
etiologically related to any psychiatric 
disability.  In particular, when rendering 
any conclusions, the examiner should 
consult the December 1997 VA 
neuropsychological examination, November 
2003 VA mental disorder examination, and 
June 2005 private opinion.  Additionally, 
the examiner should comment regarding the 
impact, if any, of the veteran's reports 
of physical, sexual, and emotional abuse 
prior to service as well as his reports of 
getting into trouble as a child as 
detailed in the December 1997 VA 
neuropsychological examination on any 
conclusions reached.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

5.  When the development requested has 
been completed, the claims should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


